Citation Nr: 1042048	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
heart condition claimed as congestive heart failure, to include 
as secondary to diabetes.

2.  Entitlement to service connection for a heart condition 
claimed as congestive heart failure, to include as secondary to 
diabetes. 

3.  Entitlement to service connection for a pulmonary condition 
claimed as respiratory cancer to include as secondary to Agent 
Orange exposure.

4.  Entitlement to service connection for a skin cancer claimed 
as melanoma to include as secondary to Agent Orange exposure.

5.  Entitlement to service connection for diabetes to include as 
secondary to Agent Orange exposure.





(The issue of entitlement to payment or reimbursement of non- VA 
medical expenses is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2008 from the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the claims on appeal.  

The reopened claim for service connection for a heart condition 
and the issues of entitlement to service connection for a 
pulmonary condition, skin cancer and diabetes are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1981 rating decision denied the Veteran's claim 
for service connection for a heart condition.  The Veteran did 
not appeal.

2.  New evidence received since the October 1981 rating decision 
does relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The October 1981 rating decision denying service connection 
for a heart condition is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the October 
1981 rating decision, and the claim for service connection for a 
heart condition is reopened. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And To Assist

VA has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is reopening and remanding for further 
development the claims for service connection for CLL.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2010).  If, however, new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence is 
new and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was denied for a heart condition claimed as 
chest pain/numbness in an April 1981 rating decision with notice 
sent in May 1981.  Prior to the expiration of the appellate 
period for this rating, the RO denied service connection for a 
heart condition in an October 1981 decision with notice sent in 
November 1981.  The basis for the denials was that a heart 
condition was not shown in service, and, that the heart condition 
was not manifest to a compensable degree within a year of 
discharge.  The Veteran did not appeal and the decisions became 
final.  He filed his claim to reopen in March 2007.

Evidence on file prior to the RO decision in October 1981 
included service treatment records (showing no evidence of heart 
problems in service), the report of the Veteran's November 1965 
entrance examination and the November 1965 report of medical 
history, and the report of the July 1976 separation examination 
and report of medical history.  Also before the RO in October 
1981 were private treatment records for showing psychiatric 
complaints from 1976 to 1977, which were negative for evidence of 
heart problems.  The report of a July 1981 VA examination noted a 
history of a heart condition (apparently in reference to an event 
of chest pain, followed by a seizure).  Echocardiogram (EKG) 
showed sinus bradycardia, and possible left ventricular 
hypertrophy, which may be normal for his age.  Clinical 
examination and chest X-ray were otherwise negative for heart 
pathology.  The diagnosis was heart condition (history of), with 
no cardiac pathology revealed at this examination.  

Among the evidence received after October 1981 were private 
records from 1984 and 1985 which included an April 1984 ER record 
showing treatment for chest pains, with EKG showing minimal T-
wave changes, but no cardiac pathology shown on chest X-ray.  
Following further workup, the Veteran was diagnosed with 
duodenitis and anxiety.  

Also submitted after October 1981 were VA treatment records from 
1989 and 1990, which included an October 1989 record showing 
complaints of chest pain diagnosed as rule out angina.  Records 
from January 1990 diagnosed angina and revealed that cardio 
workup was negative.  The impression was of substernal chest pain 
and depression.  EKG's from February 1990 and June 1990 continued 
to be borderline.  The Veteran was diagnosed with substernal 
chest pain in 1990.  He continued having somatic complaints, 
including chest pain, from September through November 1990, with 
no significant cardiovascular findings.  He was assessed with 
costochondritis in November 1990.  However a November 1990 EKG 
was abnormal, when compared to an earlier EKG of the same month.

A March 1990 VA examination for PTSD noted complaints of 
physiological findings, including chest pains, increased heart 
rate, arm pain and paresthesis not associated with exertion.  
These complaints were noted to have been addressed by cardiac 
workup, with results showing no evidence of myocardial ischemic 
disease, although the testing had to be stopped due to complaints 
of dizziness, fatigue, light headedness and substernal chest 
pain.  
Additional evidence received after 1981 included VA records from 
2006-2007.  A July 2006 problem list noted specific 
cardiovascular complaints of hypertension and paroxysmal 
supraventricular tachycardia.  Subsequent problem lists through 
2006 and 2007 include the same cardiovascular complaints in the 
problem list/medical history.  A March 2007 EKG however showed no 
evidence of myocardial ischemia, inferoseptal wall reduction with 
preserved wall function which is likely attenuation, and normal 
left ventricle ejection fraction.

VA records from 2008 through 2009 primarily show treatment for 
severe COPD symptoms, which include chest pain and shortness of 
breath.  A February 2008 record detailing treatment for severe 
COPD exacerbation versus possible upper respiratory infection, 
also gave a differential diagnosis of chest pain that would be 
cardiac in origin with congestive heart failure.  However 
clinical picture did not show any evidence of this and chest X-
ray was clear.  Other evidence included an October 2008 EKG 
showing a sinus tachycardia.  Agent Orange exposure was noted in 
these records, but no link was suggested between the Agent Orange 
and his claimed heart problems.  

Also received after October 1981 was the Veteran's Notice of 
Disagreement which contained his contentions that his heart 
condition was secondary to diabetes which is secondary to Agent 
Orange exposure.

Based on a review of the evidence, the Board finds that the 
Veteran has submitted new and material evidence to reopen his 
claim for service connection for a heart condition.  The evidence 
received after October 1981 includes evidence of current 
cardiovascular complaints with tachycardia shown in recent 
records from 2006-2007, along with chest pain thought to be 
potentially cardiac in origin in February 2008.  The evidence 
also includes a new theory of entitlement to service connection 
for the heart condition to include as secondary to diabetes 
mellitus, for which service connection is currently being 
claimed.  

This evidence is new in that it has not been previously 
considered.  It is also relates to an unestablished fact 
necessary to substantiate his claim and raises a reasonable 
possibility of substantiating his claim. Thus the claim for 
service connection for a heart condition is reopened. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for 
service connection for a heart disorder is reopened and to this 
extent the appeal is granted.  


REMAND

The Board finds it necessary to remand the reopened claim for 
service connection for a heart disorder as secondary to diabetes 
and the remaining enumerated claims based on Agent Orange 
exposure for further development.  

A Veteran is not limited to contemporaneous evidence or the 
presumption provisions of 38 C.F.R. sections 3.307 and 3.309 to 
establish that a disease or injury was incurred during service.  
Indeed, notwithstanding the presumptive provisions in these 
sections, the Federal Circuit has determined that the "Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act" does 
not preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

Thus, under Combee, examinations are indicated in this matter to 
provide opinions as to the etiology for all claimed conditions to 
include whether they are secondary to Agent Orange exposure, to 
include on a presumptive basis but also on a direct basis.  
Regarding his claimed heart condition, examination is needed not 
only to ascertain whether it could be directly related to service 
or any incident therein, (which also encompasses exposure to 
Agent Orange in service), but also whether it is being caused or 
aggravated by his diabetes which is also on appeal.  



Diabetes 
While the Veteran did undergo a September 2007 VA examination to 
address his diabetes claim, this examination (by a physician's 
assistant) concludes that the Veteran did not meet the criteria 
for a diagnosis of diabetes, despite noting the Veteran had been 
on sliding scale insulin in February 2005 at the same time he was 
administered Prednisone for a pulmonary condition.  This 
conclusion that the Veteran did not meet the criteria for 
diabetes in September 2007 is further contradicted by subsequent 
VA records which included a diagnosis of type II diabetes with 
insulin used in October 2008.  Other records from December 2008 
and January 2009 classify the diabetes as Type I.   Thus further 
examination is necessary to further classify the type of diabetes 
the Veteran has and then to address its relationship to Agent 
Orange exposure if the diabetes is not deemed a presumptive 
disease such as Type II diabetes.  

In regards to the pulmonary condition, and claimed skin cancer, 
inadequate examinations were conducted in April 2009 which failed 
to properly address these issues.  In regards to the claimed skin 
cancer, the Board finds that further examination is needed to 
ascertain whether the Veteran has a skin cancer that is subject 
to service connection for Agent Orange exposure either on a 
direct or presumptive basis.  The April 2009 genitourinary 
examination failed to discuss whether he has a skin cancer or the 
etiology of such, but rather focused on providing negative 
opinions regarding mesothelima and prostate cancer which are not 
part of this appeal.  His medical records are noted to show a 
past medical history of squamous cell carcinoma (SCC) of his 
penis, with apparent surgery done in November 2005, and another 
lesion excised in May 2007, but the examiner did not appear to 
address this diagnosis in these records when providing the above 
described medical opinions.  His respiratory examination of April 
2009 is noted to have provided no opinion as to the etiology of 
the chronic obstructive pulmonary disease diagnosed.

The Board also notes that complete VA records do not appear to be 
associated with the claims file.  As noted above, VA records 
refer a history of surgery for squamous cell carcinoma of the 
penis in November 2005.  However the VA records from 2005 to 
include the first surgery in November 2005 do not appear to be 
associated with the claims folder.   

Thus the Board finds that an attempt should be made to obtain any 
VA records that may show treatment prior to and including 2005, 
to include the November 2005 surgery, as well as any other 
records that may be outstanding.  

Where the issue involves a question of medical causation, 
competent evidence is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Thus, examinations are needed to address the 
nature and etiology of the currently claimed disorders on appeal.  
The Court has held that the threshold for getting an examination 
is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of treatment 
for his enumerated disorders, and to furnish 
signed authorizations for release to the VA 
of private medical records in connection with 
each non-VA source identified.  Copies of the 
medical records from all sources since 
service, that are not already of record 
should then be requested.  All records 
obtained, to include VA records from 2005 and 
earlier should be added to the claims folder.  
If requests for any private or non-VA 
government treatment records are not 
successful, the AOJ should inform the Veteran 
of the non-response so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claims. 
38 C.F.R. § 3.159 (2010).

2.  After the completion of the above, the 
AOJ should schedule the Veteran for a VA 
respiratory disorders examination(s) to 
determine the nature and etiology of the 
Veteran's claimed pulmonary disorder.  The 
examination(s) should determine whether any 
claimed pulmonary condition is due to or 
aggravated by service.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination reports must be annotated in this 
regard.  The examiner is requested to review 
the pertinent medical records, examine the 
appellant and provide a written opinion as to 
the presence, etiology and onset of his 
claimed pulmonary condition. Specifically the 
examiner is requested to provide an opinion 
as to (1) whether the Veteran has a current 
pulmonary condition (2) whether any diagnosed 
pulmonary condition at least as likely as not 
(i.e., at least a 50/50 probability) was 
caused or aggravated by service, to include 
being caused by exposure to Agent Orange.  If 
the pulmonary condition diagnosed is found by 
the examiner to be due to a disease that is 
included on the list of diseases presumed to 
be service connected based on Agent Orange 
exposure, the examiner should so state.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  After the completion of #1, the AOJ 
should schedule the Veteran for a VA skin 
disorders examination(s) to determine the 
nature and etiology of the Veteran's claimed 
skin cancer.  The examination(s) should 
determine whether any claimed condition(s) of 
skin cancer are due to or aggravated by 
service.  The claims file and a separate copy 
of this remand must be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination, and the examination reports must 
be annotated in this regard.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and provide a 
written opinion as to the presence, etiology 
and onset of his skin cancer.  Specifically 
the examiner is requested to provide an 
opinion as to (1) whether the Veteran has a 
current disability or disabilities manifested 
as skin cancer (2) whether any diagnosed 
disability of skin cancer at least as likely 
as not (i.e., at least a 50/50 probability) 
was caused or aggravated by service, to 
include being caused by exposure to Agent 
Orange.  If the skin cancer diagnosed is 
found by the examiner to be due to a disease 
that is included on the list of diseases 
presumed to be service connected based on 
Agent Orange exposure, the examiner should so 
state.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  After the completion of #1, the AOJ 
should schedule the Veteran for a VA systemic 
disorders examination(s) to determine the 
nature and etiology of the Veteran's claimed 
diabetes.  The examination(s) should 
determine whether any claimed condition(s) of 
diabetes are due to or aggravated by service.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination, 
and the examination reports must be annotated 
in this regard.  The examiner is requested to 
review the pertinent medical records, examine 
the appellant and provide a written opinion 
as to the presence, etiology and onset of his 
diabetes.  Specifically the examiner is 
requested to provide an opinion as to (1) 
whether the Veteran has a current disability 
or disabilities of diabetes, and whether he 
has Type I diabetes, Type II diabetes, both 
forms or neither form of diabetes (2) if he 
is not shown to have Type II diabetes subject 
to presumptive service connection, the 
examiner should state whether any other 
diagnosed diabetes at least as likely as not 
(i.e., at least a 50/50 probability) was 
caused or aggravated by service, to include 
being caused by exposure to Agent Orange.  
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  After the completion of #1 and #4 (the 
diabetes examination), the AOJ should 
schedule the Veteran for a VA heart disorders 
examination(s) to determine the nature and 
etiology of the Veteran's claimed heart 
condition. The examination(s) should 
determine whether any claimed condition(s) of 
the heart are due to or aggravated by 
service.  The claims file and a separate copy 
of this remand must be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination, and the examination reports must 
be annotated in this regard.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and provide a 
written opinion as to the presence, etiology 
and onset of his claimed condition(s) of the 
heart. Specifically the examiner is requested 
to provide an opinion as to (1) whether the 
Veteran has a current disability or 
disabilities of the heart (2) whether any 
diagnosed disability of the heart at least as 
likely as not (i.e., at least a 50/50 
probability) was caused or aggravated by 
service, to include being caused by exposure 
to Agent Orange.  (3) If the opinion is 
against a finding that a heart disorder began 
or was caused by active service, the examiner 
should provide an opinion as to whether is it 
at least as likely as not (i.e., at least a 
50/50 probability) that any such disability 
is being caused or aggravated by diabetes.  
If the heart condition diagnosed is found by 
the examiner to be due to a disease that is 
included on the list of diseases presumed to 
be service connected based on Agent Orange 
exposure, the examiner should so state.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

6.  When the above actions have been 
accomplished, readjudicate the veteran's 
claims.  If any benefit sought is not 
awarded, issue a supplemental statement of 
the case and afford the veteran the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
list all pertinent laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


